 




Exhibit 10.2
JLG INDUSTRIES, INC.
2005 RESTATED ANNUAL MANAGEMENT INCENTIVE PLAN
Section 1.     Purpose
      The purpose of the JLG Industries, Inc. 2005 Restated Annual Management
Incentive Plan (the “Plan”) is to provide annual incentive awards in order to
motivate certain executive officers and key employees of JLG Industries, Inc., a
Pennsylvania corporation, and its Subsidiaries to put forth maximum efforts
toward the growth, profitability and success of the Company and its Subsidiaries
and to encourage such individuals to remain in the employ of the Company or a
Subsidiary.
Section 2.     Definitions
      In this Plan document, unless the context clearly indicates otherwise,
words in the masculine gender shall be deemed to include a reference to the
female gender, any term used in the singular also shall refer to the plural, and
the following terms, when capitalized, shall have the meaning set forth in this
Section 2:


        1. “Award” means a potential cash benefit payable or cash benefit paid
to a person in accordance with the terms and conditions of the Plan.          
2. “Beneficiary” means the person or persons designated in writing by the
Grantee as his beneficiary in respect of an Award; or, in the absence of an
effective designation or if the designated person or persons predecease the
Grantee, the Grantee’s Beneficiary shall be the person or persons who acquire by
bequest or inheritance the Grantee’s rights in respect of an Award. In order to
be effective, a Grantee’s designation of a Beneficiary must be on file with the
Company before the Grantee’s death. Any such designation may be revoked and a
new designation substituted therefor at any time before the Grantee’s death.    
      3. “Board of Directors” or “Board” means the Board of Directors of the
Company.           4. “Code” means the Internal Revenue Code of 1986, as amended
from time to time.           5. “Committee” means a committee appointed by the
Board for the purpose of administering the Plan. The Committee shall consist of
two or more members of the Compensation Committee of the Board, each of whom
shall qualify, at the time of appointment and thereafter, as an “outside
director” within the meaning of Section 162(m) of the Code (or a successor
provision of similar import), as in effect from time to time.          
6. “Company” means JLG Industries, Inc.           7. “Covered Executive” means
an individual who is determined by the Committee to be reasonably likely to be a
“covered employee” under Section 162(m) of the Code as of the end of the
Company’s taxable year for which an Award to the individual will be deductible
and whose Award would exceed the deductibility limits under Section 162(m) if
such Award is not Performance-Based Compensation.           8. “Disability” or
“Disabled” means having a total and permanent disability as defined in
Section 22(e)(3) of the Code.           9. “Grantee” means an executive officer
or key employee of the Company or a Subsidiary to whom an Award has been granted
under the Plan.           10. “Performance Objective” means the goal or goals
identified by the Committee that will result in an Award if the target for the
Performance Year is satisfied.           11. “Performance Year” means the fiscal
year beginning August 1 and ending July 31.           12. “Performance-Based
Compensation” means compensation that is intended to qualify as
“performance-based compensation” under Section 162(m) of the Code and the
regulations thereunder.

1



--------------------------------------------------------------------------------



 





        13. “Plan” means the JLG Industries, Inc. 2005 Restated Annual
Management Incentive Plan, as set forth herein and as amended from time to time.
          14. “Retirement” means retirement pursuant to the JLG Industries, Inc.
Employees’ Retirement Savings Plan, as amended from time to time.          
15. “Subsidiary” means a corporation, association, partnership, limited
liability company, joint venture, business trust, organization, or business of
which the Company directly or indirectly through one or more intermediaries owns
at least 50% of the outstanding capital stock (or other shares of beneficial
interest) entitled to vote generally in the election of directors or other
managers of the entity.

Section 3.     Administration
      (a) The Plan shall be administered by the Committee. The Committee shall
have all the powers vested in it by the terms of the Plan, such powers to
include authority (within the limitations described herein) to select the
persons to be granted Awards under the Plan, to determine the time when Awards
will be granted, to determine whether performance objectives and other
conditions for earning Awards have been met, to determine whether Awards will be
paid at the end of the Performance Year or deferred to a later date, and to
determine whether an Award or payment of an Award should be reduced or
eliminated. The Committee is authorized, subject to the remaining provisions of
the Plan, to establish such rules and regulations as it deems necessary for the
proper administration of the Plan and to make such determinations and
interpretations and to take such action in connection with the Plan and any
Awards granted hereunder as it deems necessary or advisable. All determinations
and interpretations made by the Committee shall be binding and conclusive on all
persons participating in the Plan and their legal representatives.
      (b) The Committee may not delegate to any individual the authority to make
determinations concerning that individual’s own Awards, or the Awards of any
Covered Executive. Except as provided in the preceding sentence, the Committee
may delegate to one or more of its members, or to one or more executive officers
of the Company, including the Chief Executive Officer, authority (i) to select
key employees to receive Awards under the Plan, and (ii) to make all other
determinations in respect of such Awards. In addition, the Committee may
delegate to such persons such administrative duties as it deems advisable.
References herein to the Committee shall include any delegate described under
this paragraph, except where the context or the regulations under Code
Section 162(m) otherwise require.
      (c) The Committee, or any person to whom it has delegated duties as
described herein, may employ one or more persons to render advice with respect
to any responsibility the Committee or such person may have under the Plan
(including such legal or other counsel, consultants, and agents as it may deem
desirable for the administration of the Plan) and may rely upon any opinion or
computation received from any such counsel, consultant, or agent. Expenses
incurred in the engagement of such counsel, consultant, or agent shall be paid
by the Company.
Section 4.     Eligibility
      The Committee may grant Awards under the Plan to such executive officers
and key employees of the Company as it shall select for participation pursuant
to Section 3 above.
Section 5.     Awards; Limitations on Awards
      (a) Each Award granted under the Plan shall represent an amount payable in
cash by the Company to the Grantee upon achievement of one or more or a
combination of Performance Objectives in a Performance Year, subject to all
other terms and conditions of the Plan and to such other terms and conditions as
may be specified by the Committee. The grant of Awards under the Plan to Covered
Executives shall be evidenced by Award letters in a form approved by the
Committee from time to time which shall contain the terms and conditions, as
determined by the Committee, of a Grantee’s Award; provided, however, that in
the event of any conflict between the provisions of the Plan and any Award
letters, the provisions of the Plan shall prevail. An Award shall be determined
by multiplying the Grantee’s target percentage of base salary with respect to a

2



--------------------------------------------------------------------------------



 



Performance Year by applicable factors and percentages based on the achievement
of Performance Objectives, subject to the discretion of the Committee provided
in Section 6 hereof.
      (b) The maximum amount of an Award granted to any one Grantee in respect
of a Performance Year shall not exceed $3.5 million. This maximum amount
limitation shall be measured at the time of settlement of an Award under
Section 7.
      (c) Annual Performance Objectives shall be based on the performance of the
Company, one or more of its Subsidiaries or affiliates, one or more of its units
or divisions and/or the individual for the Performance Year. The Committee shall
use one or more of the following business criteria to establish Performance
Objectives for Grantees who are Covered Executives: increase in net sales;
pretax income before allocation of corporate overhead and bonus; budget;
earnings per share; net income; attainment of division, group or corporate
financial goals; return on stockholders’ equity; return on assets; attainment of
strategic and operational initiatives; appreciation in or maintenance of the
price of the common stock or any other publicly-traded securities of the
Company; increase in market share; gross profits; earnings before interest and
taxes; earnings before interest, taxes, depreciation and amortization; economic
value-added models; comparisons with various stock market indices; or reductions
in costs. The Performance Objective for any Covered Executive shall be
sufficiently specific that a third party having knowledge of the relevant facts
could determine whether the objective is met; and the outcome under the
Performance Objective shall be substantially uncertain when the Committee
establishes the objective. In the case of a Grantee who is not a Covered
Executive, the Committee may establish Performance Objectives using the criteria
listed above in this Section 5(c), or the Committee may use any other measure of
performance that it shall approve in its discretion.
Section 6.     Grant Of Awards
      (a) The Committee shall grant Awards to any Grantees who are Covered
Executives not later than 90 days after the commencement of the Performance
Year. If a Covered Executive is initially employed by the Company or a
Subsidiary after the beginning of a Performance Year, the Committee may grant an
Award to that Covered Executive with respect to a period of service following
the Covered Executive’s date of hire, provided that no more than 25% of the
relevant service period has elapsed when the Committee grants the Award and the
Performance Objective otherwise satisfies the requirements applicable to Covered
Executives. The Committee shall select Grantees other than Covered Executives
for participation in the Plan and shall grant Awards to such Grantees at such
times as the Committee may determine. In granting an Award, the Committee shall
establish the terms of the Award, including the Performance Objective and the
maximum amount that will be paid (subject to the limit in Section 5) if the
Performance Objective is achieved. The Committee may establish different payment
levels under an Award based on different levels of achievement under the
Performance Objective.
      (b) After the end of each Performance Year, the Committee shall determine
the amount payable to each Grantee in settlement of the Grantee’s Award for the
Performance Year. The Committee, in its discretion, may reduce the maximum
payment established when the Award was granted, or may determine to make no
payment under the Award. The Committee, in its discretion, may increase the
amount payable under the Award (but not to an amount greater than the limit in
Section 5) to a Grantee who is not a Covered Executive. The Committee shall
certify in writing, in a manner conforming to applicable regulations under
Section 162(m) of the Code, prior to the settlement of each Award granted to a
Covered Executive, that the Performance Objectives and other material terms of
the Award upon which settlement of the Award was conditioned have been
satisfied.
      (c) The Committee may adjust or modify Awards or terms of Awards (1) in
recognition of unusual or nonrecurring events affecting the Company or any
business unit, or the financial statements or results thereof, or in response to
changes in applicable laws (including tax, disclosure, and other laws),
regulations, accounting principles, or other circumstances deemed relevant by
the Committee, (2) with respect to any Grantee whose position or duties with the
Company change during a Performance Year, or (3) with respect to any person who
first becomes a Grantee after the first day of the Performance Year; provided,
however, that no

3



--------------------------------------------------------------------------------



 



adjustment to an Award granted to a Covered Executive shall be authorized or
made if, and to the extent that, such authorization or the making of such
adjustment would contravene the requirements applicable to Performance-Based
Compensation.
Section 7.     Settlement Of Awards
      (a) Except as provided in this Section 7, each Grantee shall receive
payment of a cash lump sum in settlement of his or her Award, in the amount
determined in accordance with Section 6, as promptly as practicable following
the time such determination in respect thereof has been reached by the
Committee. No Award to a Covered Executive for a Performance Year commencing
after July 31, 2005, shall be settled until the shareholders of the Company have
approved the Plan in a manner that satisfies the requirements of Section 162(m)
of the Code.
      (b) Each Grantee shall have the right to defer his or her receipt of part
or all of any payment due in settlement of an Award under and in accordance with
the terms and conditions of any deferred compensation plan or arrangement of the
Company unless otherwise specified by the Committee.
Section 8.     Termination Of Employment
      Except as otherwise provided in any written agreement between the Company
and a Grantee, if a Grantee ceases to be employed by the Company prior to the
end of a Performance Year for any reason other than death, Disability, or
Retirement, any Award for such Performance Year shall be forfeited. If such
cessation of employment results from such Grantee’s death, Disability, or
Retirement, the Committee shall determine, in its sole discretion and in such
manner as it may deem reasonable, subject to Section 9, the extent to which the
Performance Objectives for the Performance Year or portion thereof completed at
the date of cessation of employment have been achieved, and the amount payable
in settlement of the Award based on such determinations. The Committee may base
such determination on the performance achieved for the full year, in which case
its determination may be deferred until following the Performance Year. Such
determinations shall be set forth in a written certification, as specified in
Section 6. Such Grantee or his or her beneficiary shall be entitled to receive
settlement of such Award at the earliest time such payment may be made without
causing the payment to fail to be deductible by the Company under Section 162(m)
of the Code.
Section 9.     Status Of Awards Under Section 162(m)
      It is the intent of the Company that Awards granted to Covered Executives
for Performance Years commencing after July 31, 2005, shall constitute
Performance-Based Compensation, if at the time of settlement the Grantee remains
a Covered Executive. Accordingly, the Plan shall be interpreted in a manner
consistent with Section 162(m) of the Code and the regulations thereunder. If
any provision of the Plan relating to a Covered Executive or any Award letter
evidencing such an Award to a Covered Executive does not comply with, or is
inconsistent with, the provisions of Section 162(m)(4)(C) of the Code or the
regulations thereunder (including Treasury Regulation § 1.162-27(e)) for
Performance-Based Compensation, such provision shall be construed or deemed
amended to the extent necessary to conform to such requirements.
Section 10.     Transferability
      Awards and any other benefit payable under, or interest in, this Plan are
not transferable by a Grantee except upon a Grantee’s death by will or the laws
of descent and distribution, and shall not be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
charge, and any such attempted action shall be void.
Section 11.     Withholding
      All payments relating to an Award, whether at settlement or resulting from
any further deferral or issuance of an Award under another plan of the Company
in settlement of the Award, shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements.

4



--------------------------------------------------------------------------------



 



Section 12.     Tenure
      A Grantee’s right, if any, to continue to serve the Company as a Covered
Executive, officer, employee, or otherwise, shall not be enlarged or otherwise
affected by his or her designation as a Grantee or any other event under the
Plan.
Section 13.     No Rights To Participation or Settlement
      Nothing in the Plan shall be deemed to give any eligible employee any
right to participate in the Plan except upon determination of the Committee.
Until the Committee has determined to settle an Award under Section 7, a
Grantee’s selection to participate, the grant of an Award, and other events
under the Plan shall not be construed as a commitment that any Award will be
settled under the Plan. The foregoing notwithstanding, the Committee may
authorize legal commitments with respect to Awards under the terms of an
employment agreement or other agreement with a Grantee, to the extent of the
Committee’s authority under the Plan, including commitments that limit the
Committee’s future discretion under the Plan, but in all cases subject to
Section 9.
Section 14.     Unfunded Plan
      Grantees shall have no right, title, or interest whatsoever in or to any
specific assets of the Company, or to any investments that the Company may make
to aid in meeting its obligations under the Plan. Nothing contained in the Plan,
and no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any Grantee, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company. The Company shall not be required to
establish any special or separate fund, or to segregate any assets, to assure
payment of such amounts. The Plan is not intended to be subject to the Employee
Retirement Income Security Act of 1974, as amended.
Section 15.     Other Compensatory Plans And Arrangements
      Nothing in the Plan shall preclude any Grantee from participation in any
other compensation or benefit plan of the Company or its Subsidiaries. The
adoption of the Plan and the grant of Awards hereunder shall not preclude the
Company or any Subsidiary from paying any other compensation apart from the
Plan, including compensation for services or in respect of performance in a
Performance Year for which an Award has been made. If an Award to a Covered
Executive may not be settled under the terms of the Plan, however (for example,
because the Covered Executive has not achieved the Performance Objective or
because shareholders have not approved the Plan), neither the Company nor a
Subsidiary may pay any part of the Award to the Covered Executive outside the
Plan.
Section 16.     Duration, Amendment And Termination Of Plan
      No Award may be granted in respect of any Performance Year commencing
after July 31, 2010. The Board may amend the Plan from time to time (either
retroactively or prospectively), and may suspend or terminate the Plan at any
time, provided that any such action shall be subject to shareholder approval if
and to the extent required to ensure that compensation under the Plan will
qualify as Performance-Based Compensation, or as otherwise may be required under
applicable law.

5



--------------------------------------------------------------------------------



 



Section 17.     Governing Law
      The Plan, Awards granted hereunder, and actions taken in connection
herewith shall be governed and construed in accordance with the laws of the
Commonwealth of Pennsylvania (regardless of the law that might otherwise govern
under applicable Pennsylvania principles of conflict of laws).
Section 18.     Effective Date
      The Plan shall be effective as of August 1, 2004; provided, however, that
Awards granted for Performance Years commencing after July 31, 2005, shall be
subject to approval of the shareholders of the Company at an annual meeting or
any special meeting of stockholders of the Company before settlement of Awards
for the Performance Year ending on July 31, 2006, so that compensation will
qualify as Performance-Based Compensation. Awards for the Performance Year
ending July 31, 2005, are not intended to qualify as Performance Based
Compensation and therefore are not subject to shareholder approval. In addition,
the Board may determine to submit the Plan to shareholders for reapproval at
such time, if any, required in order that compensation under the Plan shall
qualify as Performance-Based Compensation.

6